DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “a robot” in Fig. 1 and “a robot arm” in Figs. 3 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a teaching unit” recited in claims 7-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “… perform one of jogging and inching by a jogging operation or an inching operation…”. According to this limitation, it is interpreted that the jogging can be performed by an inching operation, and the inching can be performed by a jogging operation. However, the claim and the specification do not describe as to how the jogging can be performed by an inching operation, and how the inching can be performed by a jogging operation. Thus, it is unclear as to what is meant by this limitation.
Claim 7 recites the same limitation discussed above in claim 1. Thus, claim 7 is rejected by applying the same rationale used to reject claim 1 above.
Claim 2 recites the limitation “… wherein the causing the robotic arm includes (a) operating the robotic arm …” It is unclear as to what is meant by this. In other words, how “the causing the robotic arm” includes “(a) operating the robotic arm.” The clarification is required.
Claim 2 further recites the limitation “the robotic arm performs a work against the target object inside the internal space using the end effector while the robotic arm is jogging or inching” It is unclear as to what is meant by the limitation “while the robotic arm is jogging or inching”. In other words, does this mean that the robotic arm performs a work against the target object inside the internal space using the end effector even when the end effector is moving by jogging or inching operation? If so, how can a desired quality of work be guaranteed? 
Claim 2 further recites the limitation “(a1) setting a plurality of teach points that realize the operation of the robotic arm …” It is unclear as to what is meant by the limitation “realize”. In other words, how the “setting a plurality of teach points”, itself, can realize the operation of the robotic arm? Does this mean that setting a plurality of teach points for realizing the operation of the robotic arm? The clarification is required.
Claim 8 recites the same limitations discussed above in claim 2. Thus, claim 8 is rejected by applying the same rationale used to reject claim 2 above.
Claims 3-6 are rejected under 112(b) as being dependent from the rejected claim 1, and claims 9-12 are rejected under 112(b) as being dependent from the rejected claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nobutoshi et al. (JPH0241881 A; hereinafter, “Nobutoshi”) in view of Nagatsuka et al. (JP2008-254172 A; hereinafter, “Nagatsuka”).

Regarding claim 1:
Nobutoshi teaches:
A method of teaching a robot (page 1: The present invention relates to a teaching control method for an articulated robot) including a robotic arm (Fig. 1 : the robot arm 18) and a robot controller (Fig. 3: a robot control device 40), the robotic arm being provided with an end effector at a tip-end part of an arm part of the robotic arm (Fig. 1 & page 2: A second robot arm 18 and a robot wrist 20 provided at the tip of the second robot arm 18 are provided, and a welding tool, a sealing tool, etc. (not shown) are provided at the tip of the robot wrist 20. An end effector is installed), and the robot controller controlling operation of the robotic arm (Fig. 1 & page 4: when the robot control device outputs the position command information in the actual robot operation, the robot body 10 has a desired trajectory. Along with that, the sealing operation will be performed; page 5: the above teaching control method can be equally applied to the case where various desired robot movements are performed by the end effector at the tip of the robot arm) and setting a teach point according to operation of a teaching unit (page 3: In the teaching process, the operator operates the operation keys of the teaching operation panel (-- a teaching unit) of the robot control device … If the teaching button is pressed at each appropriate point (-- a teach point) that operates along the desired motion locus and the position coordinates at that point are stored (-- setting) in the robot control device …),
wherein a workpiece includes an internal space having an opening, and a target object of a work by the end effector exists in the internal space (page 2: when the articulated robot 10 performs, for example, sealing work (-- a work) in the line 32 direction at a corner of the vehicle body 30 (-- an internal space of a workpiece) by such an articulated robot 10, the robot wrist 20 (-- the end effector) is inserted from the window 34 (-- an opening) of the vehicle body 30 (-- a workpiece) and the line of the corner to be worked is inserted. It must be close to 32 so that a sealant (-- a target object) attached to the tip of the robot wrist 20 can be moved along the line 32),
the method comprising the step of:
causing the robotic arm to perform one of (page 3: In the teaching process, the operator operates the operation keys of the teaching operation panel (-- the teaching unit) of the robot control device … If the teaching button is pressed at each appropriate point that operates along the desired motion locus and the position coordinates (-- causing the robotic arm to perform one of jogging and inching by a jogging operation or an inching operation) at that point are stored in the robot control device …), and … a possibility that the arm part interferes with an edge of the opening while the robotic arm is jogging or inching (page 2: when teaching a program for such a sealing work operation in advance, it is necessary to teach the program so that the 20th bot arm 18 does not collide with or interfere with the edge of the window 34 (-- a possibility that the arm part interferes with an edge of the opening while the robotic arm is jogging or inching) of the vehicle body 30).
Nobutoshi is silent about:
… perform one of jogging and inching by a jogging operation or an inching operation, and determining by the robot controller a possibility that the arm part interferes …
Nagatsuka teaches:
… perform one of jogging and inching by a jogging operation or an inching operation (page 3: The robot is stopped at the teaching point and jog feed is performed (-- perform jogging by a jogging operation) to correct the teaching point of the robot that makes contact with the workpiece), and determining by the robot controller a possibility that the arm part interferes … (page 4: In step S4, the program unit 10 (-- the robot controller) creates a movement path from the current position to the teaching point to be corrected. The created path is executed on the ambient environment model to confirm that it does not interfere with the work 3 and peripheral devices (not shown) (-- a possibility that the arm part interferes). In the case of interference (-- determining), a via point is added to the path so as not to interfere to create a path that prevents interference).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nobutoshi’s system by enhancing Nobutoshi’s system to confirm if the robot arm does not interfere with the work while moving the robot arm by a jog feed operation, as taught by Nagatsuka, to create a robot program without damaging the robot and workpiece.
The motivation is to prevent damage of the robot, the work or the peripheral equipment of the robot by confirming if the robot arm does not interfere with the work while carefully moving the robot arm.

Regarding claim 2:
Nobutoshi in view of Nagatsuka teaches:
The method of claim 1, wherein the causing the robotic arm includes (a) operating the robotic arm so that, after the robotic arm enters the end effector into the internal space of the workpiece through the opening by the jogging or the inching operation of the teaching unit, the robotic arm performs a work against the target object inside the internal space using the end effector while the robotic arm is jogging or inching (page 2: A second robot arm 18 and a robot wrist 20 provided at the tip of the second robot arm 18 are provided, and a welding tool, a sealing tool, etc. (not shown) are provided at the tip of the robot wrist 20. An end effector is installed … when the articulated robot 10 performs, for example, sealing work (-- the robotic arm performs a work) in the line 32 direction at a corner of the vehicle body 30 (-- the internal space of a workpiece) by such an articulated robot 10, the robot wrist 20 is inserted from the window 34 of the vehicle body 30 (-- the robotic arm enters the end effector into the internal space of the workpiece through the opening) and the line of the corner to be worked is inserted. It must be close to 32 so that a sealant (-- a target object) attached to the tip of the robot wrist 20 can be moved along the line 32); page 3: the operator operates the operation keys of the teaching operation panel (-- operation of the teaching unit) of the robot control device … If the teaching button is pressed …(-- which teaches the jogging or the inching operation in view of Nagatsuka as stated above in claim 1; Note that it is unclear as to what is meant by the limitation “while the robotic arm is jogging or inching”. Thus, for the sake of examination, “while” is interpreted as after), 
(a) the operating the robotic arm includes:
…
(a2) the possibility that the arm part interferes with the edge of the opening while the robotic arm is jogging or inching (page 2: when teaching a program for such a sealing work operation in advance, it is necessary to teach the program so that the 20th bot arm 18 does not collide with or interfere with the edge of the window 34 (-- the possibility that the arm part interferes with an edge of the opening while the robotic arm is jogging or inching) of the vehicle body 30).
Nobutoshi is silent about:
(a1) setting a plurality of teach points that realize the operation of the robotic arm in (a) the operating the robotic arm, by a teach-point setting operation of the teaching unit; and
(a2), and determining by the robot controller a possibility that the arm part interferes …
Nagatsuka teaches:
(a1) setting a plurality of teach points that realize the operation of the robotic arm in (a) the operating the robotic arm, by a teach-point setting operation of the teaching unit (page 5: As can be seen from FIG. 6, O is indicated for teaching points (-- setting a plurality of teach points that realize the operation of the robotic arm) that require position correction, X is indicated for teaching points that do not require position correction, and the correction completion column is changed to O for teaching points that have been corrected … the robot program created by the program unit 10 (--- by a teach-point setting operation of the teaching unit) and information on each teaching point are transmitted to the robot control unit 20); and
(a2) and determining by the robot controller a possibility that the arm part interferes … (page 5: In step S4, the program unit 10 (-- the robot controller) creates a movement path from the current position to the teaching point to be corrected. The created path is executed on the ambient environment model to confirm that it does not interfere with the work 3 and peripheral devices … (-- a possibility that the arm part interferes). In the case of interference (-- determining), a via point is added to the path so as not to interfere to create a path that prevents interference).
The motivation for claim 1 is applicable for claim 2.

Regarding claim 3:
Nobutoshi in view of Nagatsuka teaches:
The method of claim 1, further comprising, … the possibility of the arm part interfering with the edge of the opening …
Nobutoshi is silent about:
when determined that there is the possibility of the arm part interfering …, controlling the operation of the robotic arm by the robot controller to evade the interference between the arm part and the edge of the opening, or controlling a warning unit by the robot controller to alert.
Nagatsuka teaches:
when determined that there is the possibility of the arm part interfering …, controlling the operation of the robotic arm by the robot controller to evade the interference between the arm part and the edge of the opening, or controlling a warning unit by the robot controller to alert (page 5: In step S4, the program unit 10 (-- the robot controller) creates a movement path from the current position to the teaching point to be corrected. The created path is executed on the ambient environment model to confirm that it does not interfere with the work 3 and peripheral devices (not shown) (-- a possibility that the arm part interferes). In the case of interference (-- determined), a via point is added to the path so as not to interfere (-- controlling the operation of the robotic arm by the robot controller to evade the interference between the arm part and the edge of the opening) to create a path that prevents interference).
The motivation for claim 1 is applicable for claim 3.

Regarding claim 4:
Nobutoshi in view of Nagatsuka teaches:
The method of claim 2, further comprising … 
Nobutoshi teaches:
… the opening of the workpiece … (page 2: when teaching a program for such a sealing work operation in advance, it is necessary to teach the program so that the 20th bot arm 18 does not collide with or interfere with the edge of the window 34 (-- the opening of the workpiece) of the vehicle body 30); and
…
wherein the opening is identified (page 3: the designated point 34a in the plane of the window 34 are (Xw, Yw, Zw) (-- which teaches the opening is identified)) …
Nobutoshi is silent about:
(b) repeating:
(b1) locating the end effector at a defined point that defines … the workpiece, by the jogging operation or the inching operation of the teaching unit; and
(b2) setting by the robot controller a position and a defined order of the defined point so as to be associated with each other, by a defined-point setting operation of the teaching unit,
wherein the opening is identified by connecting a plurality of defined points with straight lines in the defined order, the plurality of defined points being set repeatedly in (b) the repeating.
Nagatsuka teaches:
 (b) repeating (-- Figs. 4 and 9):
(b1) locating the end effector at a defined point that defines … the workpiece, by the jogging operation or the inching operation of the teaching unit (page 5: FIG. 4 is a diagram showing a moving path of the tip of a welding rod of a robot that performs spot welding of a vehicle body. 4 shows a state in which the position of the welding rod tip of the robot moves as P1, P2,..., P17 (-- locating the end effector at a defined point that defines … the workpiece), and the tip of the welding rod of the robot contacts the spot welded portion of the vehicle body 3 that is the work target workpiece of the robot 2. It can be seen that the positions to be performed are P3, P5, P7, P10, P12, and P14. FIG. 5 is a diagram showing a display example; page 3: The robot is stopped at the teaching point and jog feed is performed (--by the jogging operation or the inching operation of the teaching unit) to correct the teaching point of the robot that makes contact with the workpiece); and
(b2) setting by the robot controller a position and a defined order of the defined point so as to be associated with each other, by a defined-point setting operation of the teaching unit (Figs. 4 and 9 & page 5: FIG. 9 is a diagram showing a movement path in which a movement path of a welding rod tip of a robot that performs spot welding of a vehicle body is newly created (-- setting by the robot controller a position and a defined order of the defined point so as to be associated with each other). It is shown that when the current position of the welding rod tip of the robot is P2, the teaching point of P12 can come in contact with it, and when it is desired to be corrected, the path is moved from P2 . P9 . P11 . P12. In step S4, the path created in this way is transmitted to the robot controller 20 (-- by a defined-point setting operation of the teaching unit)),
wherein the opening is identified by connecting a plurality of defined points with straight lines in the defined order, the plurality of defined points being set repeatedly in (b) the repeating (-- Figs. 4 and 9 teaches the movement path is identified by connecting a plurality of defined points with straight lines in the defined order, the plurality of defined points being set repeatedly in (b) the repeating).
The motivation for claim 1 is applicable for claim 4.

Regarding claim 5:
Nobutoshi in view of Nagatsuka teaches:
The method of claim 2. 
Nobutoshi teaches:
wherein the internal space of the workpiece includes a plurality of openings (-- Fig. 1 teaches the inside of the vehicle body 30 includes a plurality of openings),
the method further comprising:
(c) selecting one of the plurality of openings of the workpiece by a selecting operation of the teaching unit before (a) the operating the robotic arm (-- Fig. 1 shows that the bot arm 18 is positioned at the window 34 selected from two windows before processing of the operation program, which teaches the step (c)),
wherein, for the selected opening, one of (a) the operating the robotic arm, (a) the operating the robotic arm and (b) the repeating, and (a) the operating the robotic arm, (b) the repeating and (c) the selecting one of the plurality of openings, is performed (-- steps (a) and (b) are taught by Nobutoshi in view of Nagatsuka as stated above in claims 2 and 4).

Regarding claim 6:
Nobutoshi in view of Nagatsuka teaches:
The method of claim 1. 
Nobutoshi teaches:
wherein the workpiece is a vehicle body of an automobile under assembly, and the opening is a window of a door of the vehicle body (-- Fig. 1 teaches the vehicle body 30, and a window of the vehicle body).

Regarding claim 7:
Claim 7 recites a system which corresponds to the method of claim 1, and contains no additional limitations. Therefore claim 7 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 8:
Claim 8 recites a system which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 9:
Claim 9 recites a system which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 10:
Claim 10 recites a system which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 11:
Claim 11 recites a system which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 12:
Claim 12 recites a system which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiratsuka et al. (JP2013-136123 A) discloses an interference prediction device which determines whether or not there is interference between robots and peripheral devices at the future position of the robot. Masatomo et al. (JP2007-144537 A) discloses a method for setting the teaching data P corresponding to the work points P1 to P4 of another door frame 104. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664